Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2021 was filed after the mailing date of the 04/29/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 
Regarding claim 1 with reference to the Chernokalov and Chen references, Applicant argues;
[The Applicant respectfully submits that combination of Chernokalov and Chen does not describe, either expressly or inherently, at least, for example, the feature of "a feeder array comprising a plurality of antenna elements that are positioned in a specified proximal distance from the base of the first lens to receive a first lens-guided beam of input radio frequency (RF) signals through the second membrane of the first lens," as recited in independent claim 1. 
The Office has allegedly equated base of the first lens, as recited in the independent claim 1, with cylindrical continuation 114 and base 3.1 of Chernokalov. 
Chernokalov describes "... The lens 110 includes a hemispherical part 112, having a radius R, and a cylindrical continuation 114, having length L. ...The antenna elements 120 are located on a plane surface of the cylindrical continuation 114....." See Chernokalov 0041. Further, FIG. 1 and FIG. 2 of Chernokalov is illustrated below: FIG. 1 
Chernokalov clearly describes that antenna elements are located on a surface of the cylindrical continuation (allegedly equated to base, as recited in independent claim 1). Further, 
Chen does not remedy the deficiencies of the Chernokalov. 
Chen at best describes "The feed array 14 is placed a distance h from the feed lens 12" See Chen Column 2, 11 29-47. Applicant submits that feed lens of Chen is devoid of the base. Further, nowhere does Chen describe "a feeder array comprising a plurality of antenna elements that are positioned in a specified proximal distance from the base of the first lens to receive a first lens-guided beam of input radio frequency 
(RF) signals through the second membrane of the first lens", as recited in independent claim 1. Further, The Office has not relied on Chen to teach the feature of the independent claim 1]. 

The Examiner respectfully disagrees;
The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that Chernokalov, figures 1-2, discloses a plurality of antenna elements 120 in the bottom of lens 112. The Examiner deems element 114 as a base of the lens because it is connected to the lens and supporting the lens in the same manner as Applicant’s figure 9A. Furthermore, the Examiner deems the distance between top of 114 which is connected to lens 110 to the antenna array 120 as a specified proximal distance because the claimed language does not specify the distance and the Examiner interprets as a predetermined near distance in the same manner as Applicant’s figure 9A.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8,10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chernokalov et al. (US 2014/0104124, hereby referred as Chernokalov) in view of Chen et al. (US 3835469, hereby referred as Chen).
Regarding claim 1,
Chernokalov discloses;
A communication device, comprising (device of figures 1-2): a first lens of a defined shape having a base in a first shape (figure 1, lens 100 with a base 114 or the lens of figure 2 with a base 3.1),
a first tubular membrane (element 3.2) connected to the base, and a second membrane in a second shape arranged as a cap on the first tubular membrane (second membrane 3.4), wherein the first shape is different from the second shape (the shape of 3.1 and 3.4 are different from each other);

wherein a distribution of a gain from the received first lens-guided beam of input RF signals is substantially equalized across the feeder array of the plurality of antenna elements based on the defined shape of the first lens (the shape of the lens and the gain of the antenna arrays 2) and the specified proximal distance of the feeder array to the base of the first lens.

Chernokalov may not explicitly disclose;
Wherein the first lens of the defined shape covers the feeder array as a radome enclosure. However, figure 2 of Chernokalov teaching that element 3.3 is a part of the lens and the element is a cover. Therefore, the Examiner deems that the cover is providing a protection around the lens and the antenna array and construes as a radome enclosure.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching in figure 2 to have wherein the first lens of the defined shape covers the feeder array as a radome enclosure in order to provide an environmental protection.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate specified proximal distance of the feeder array to the base of the first lens, as taught by Chen, into Chernokalov in order to provide a better side lobe and better gain to have a better characteristic of the antenna array.

Regarding claim 2,
Chernokalov does not disclose;
Control circuitry configured to continuously scan for the received first lens-guided beam of input RF signals across the feeder array of the plurality of antenna elements.

However, Chen discloses (figure 1);
Control circuitry (element 17) configured to continuously scan for the received first lens-guided beam of input RF signals (the beam from lens 10/12) across the feeder array of the plurality of antenna elements (plurality of antenna elements 14 and the feed 15. See Col. 2, lines 29-47).



Regarding claim 3,
Chernokalov does not disclose;
Control circuitry configured to equalize the distribution of the gain based on adjustments in a phase and an amplitude of the received first lens-guided beam of input RF signals.

However, Chen discloses (figure 1);
Control circuitry (element 17) configured to equalize the distribution of the gain based on adjustments in a phase and an amplitude of the received first lens-guided beam of input RF signals (the beam from lens 10/12. See Col. 2, lines 29-47).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein control circuitry configured to equalize the distribution of the gain based on adjustments in a phase and an amplitude of the received first lens-guided beam of input RF signals, as taught by Chen, into 

Regarding claim 4,
Chernokalov discloses (figures 1-2);
Wherein a first shape of the base (shape of the base 3.1) is complementary to a shape of the feeder array (feeder array 1 and 2) to fit on the feeder array as the radome enclosure (element 3.1 is covering elements 1 and 2).
Regarding claim 6,
Chernokalov discloses;
Wherein a distance from the base to the second membrane defines a length of the first tubular membrane (figure 2, distance from base 3.1 to second membrane 3.4 which is a length of first tubular membrane 3.2), wherein the first tubular membrane has a varying cross-section along the length of the first tubular membrane (element 3.2 has a varying cross section because it is not a straight section).

Regarding claim 7,
Chernokalov discloses;
Wherein first shape is a square shape (figure 1, lens 100 with a base 114 or the lens of figure 2 with a base 3.1) and the second shape is a semi-circular shape (second membrane 3.4).

Regarding claim 8,

Wherein the second membrane is at least one of a semi-circular (element 3.2), a pentagonal pyramid, a parabola, a square-shaped pyramid, a frustum, or an arbitrary shape configured to substantially equalize the distribution of the gain across the feeder array (gain of the antenna array 2) such that the plurality of antenna elements are excitable with a plurality of lens-guided beams of input RF signals at different scanning angles with substantially equal gain (see the plurality of beams as shown in figure 1).

Regarding claim 10,
Chernokalov discloses (figures 1-2);
The first lens further includes at least one of a defined geometry profile (see the lens of figures 1 and 2 which has a physical configuration), a defined dielectric profile, a defined refractive index profile, and a defined radiation profile.

Regarding claim 11,
Chernokalov discloses (figures 1-2);
Wherein the defined geometry profile of the first lens corresponds to a physical configuration based on a thickness, a length, a beam diameter, a radius of curvature, and an arrangement of at least one aperture of the first lens (see the lens of figures 1 and 2 which has a physical configuration based on a thickness, a length, a beam diameter, a radius of curvature, and an arrangement of at least one aperture of the first lens).
Regarding claim 12,
Chernokalov discloses (figures 1-2);
Wherein: the defined dielectric profile of the first lens corresponds to a distribution of a dielectric constant within the first lens, and the defined dielectric profile is based on at least the dielectric constant, a permittivity, and a variation in concentration of at least one dielectric material in at least one component of the first lens (the lens of figures 1 -2 is a dielectric type lens and has a various sections 3.1 -3.4. See paragraphs [0041]-[0044]).

Regarding claim 13,
Chernokalov discloses (figures 1-2);
Wherein the defined refractive index profile of the first lens corresponds to a distribution of refractive index along a radial, a principal, or a defined plane of the first lens (the lens of figures 1 -2 is a dielectric type lens and has a various sections 3.1 -3.4. See paragraphs [0041]-[0044]).

Regarding claim 14,
Chernokalov discloses (figures 1-2);
Wherein the defined radiation profile of the first lens corresponds to a transformation of a radiation pattern or a beam shape over at least one aperture of the first lens (the lens of figures 1 and 2, and plurality of antenna elements 120/2, and the radiation pattern of the antennas, and the 1C 1. See paragraphs [0041]-[0044]).

Regarding claim 15,
Chernokalov does not disclose;
Wherein the specified proximal distance is less than a focal length of the first lens, and wherein the feeder array is positioned in a plane such that an axis of the first lens is orthogonal to the plane of the feeder array.

However, Chen teaches (figure 1);
Wherein the specified proximal distance is at a predetermined distance than a focal length of the first lens, and wherein the feeder array is positioned in a plane such that an axis of the first lens is orthogonal to the plane of the feeder array (the proximity of feeder 15 for the plurality of antennas 14 to the lens 10 and there is a defined predetermined distance between the distance of the arrays and lens to the focal length of the lens).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the specified proximal distance is at a predetermined distance than a focal length of the first lens, and wherein the feeder array is positioned in a plane such that an axis of the first lens is orthogonal to the plane of the feeder array, as taught by Chen, into Chernokalov in order to provide a better side lobe and better gain to have a better characteristic of the antenna array.

Chen, as modified, may not explicitly disclose;


However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the defined distance is less than a focal length of the first lens in order to have a good side-lobe levels and minimum gain degradation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 17,
Chernokalov discloses (figures 1-2);
Wherein the first lens (lens 100 or lens of figure 2) is positioned on the such that a plurality of beams of input RF signals that passes through the first lens are guided as corresponding plurality of first lens-guided beams of input RF signals (plurality of beams 130) across the feeder array of the plurality of antenna elements (plurality of antenna elements 120/2 and 1C 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chernokalov et al. (US 2014/0104124, hereby referred as Chernokalov) in view of Chen et al. (US 3835469, hereby referred as Chen) as applied to claim 1 above, and further in view of Turpin et al. (US 2018/0183152, hereby referred as Turpin).
Regarding claim 5,
Chernokalov discloses;


Chernokalov does not disclose;
Wherein the first tubular membrane has a same cross-section along the length of the first tubular membrane.

However, Turpin teaches;
Wherein a distance from the base to the second membrane defines a length of the first tubular membrane, wherein the first tubular membrane has a same cross-section along the length of the first tubular membrane (figure 3b, the distance from the bottom of the lens which is a base to the top of the lens which is the second membrane. Furthermore, the middle section which is a first membrane having a same cross section because it is a straight section).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first tubular membrane has a same cross-section along the length of the first tubular membrane, as taught by Turpin, into Chernokalov as modified to substitute one known element for another to obtain predictable result which is in order to provide low-profile, thin dielectric lens antennas that have wide-angle beam steering with one or more feed elements, and that can be used with associated electronics for beam pointing control, and hardware .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chernokalov et al. (US 2014/0104124, hereby referred as Chernokalov) in view of Chen et al. (US 3835469, hereby referred as Chen) as applied to claim 1 above, and further in view of Volman (US 5883602).
Regarding claim 16,
Chernokalov does not disclose;
Wherein the first lens is a dielectric lens with an inhomogeneous distribution of the dielectric constant that varies along at least the second membrane of at least one dielectric material.

However, Volman teaches;
Wherein the first lens is a dielectric lens with an inhomogeneous distribution of the dielectric constant that varies along at least the second membrane of at least one dielectric material (see the teaching for an inhomogeneous dielectric lens in the abstract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first lens is a dielectric lens with an inhomogeneous distribution of the dielectric constant that varies .

Allowable Subject Matter
Claims 21-22 are allowed.
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845